department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date uilc post-n-125395-02 cc ita internal_revenue_service national_office legal advice memorandum for associate area_counsel attn from subject associate chief_counsel income_tax accounting whether initial membership fees paid to a taxpayer by new members of private golf clubs constitute taxable gross_receipts to the taxpayer this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer dollar_figurea b c issue whether initial membership fees paid to taxpayer by new members of private golf courses which are owned and operated by taxpayer constitute taxable gross_receipts to taxpayer conclusion the membership fees are in the nature of refundable deposits not includible in the income of the taxpayer in the tax_year of receipt postn-125395-02 facts taxpayer owns and manages public and private golf courses taxpayer collects a membership fee from each new member the membership fee is a one- time flat fee that is paid in addition to the monthly fee and other dues this flat fee can be as high as dollar_figurea taxpayer has provided a membership contract that is representative of its contracts the contract provides that upon the club’s receipt of the full amount of the initial membership fee and its approval of the membership application the club promises to pay to the member the original principal_amount of the fee in b years from the date of approval of the member’s application the contract also provides that this amount may be reduced if necessary by all amounts which may be due to the club from the member the contract further states that the membership fee will not be refundable in whole or part if the membership is terminated by the club as a result of any violation of the club’s rules and regulations under the terms of the contract the member agrees that if he or she voluntarily terminates membership prior to the b-year anniversary date the club shall not be obligated to refund any part of the membership fee at any time prior to the b-year anniversary date further the member is not entitled to the payment of any interest on the membership fee and the club may prepay the membership fee at any time in whole or in part without penalty the right to receive the repayment of the membership fee is not transferable or negotiable the contract further provides that if the member leaves taxpayer’s club prior to the b-year anniversary date of that member’s entry none of the membership fee is refunded prior to this b-year anniversary date unless a new member replaces the resigning member if a new member does replace the resigning member the resigning member receives a refund at the time the new member is accepted equal to c of the amount the new member pays as his or her initial membership fee the amount of the resigning member’s original membership fee is reduced by this amount and the balance of the original membership fee is refunded to the resigning member on the b-year anniversary date of that member’s entry into the club law and analysis sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form whether in money property or services gross_income includes an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 a taxpayer generally does not have an accession to wealth nor complete dominion over an item when the item is received subject_to an obligation to repay postn-125395-02 as with a refundable deposit or a loan 493_us_203 461_us_300 1983_1_cb_120 however a financial arrangement that purportedly requires the repayment of an item might actually serve to compensate the recipient in advance for services and or goods the facts of each case must be carefully examined to determine whether an item received is a taxable advance_payment even though the recipient has a purported obligation to repay in indianapolis power and light u s pincite customers with suspect credit paid deposits to the utility company in order to secure future payment of electric bills upon receipt of the deposit an obligation was imposed on the utility company to refund the deposit once the customer either terminated service or proved its creditworthiness even though the money could eventually be used to pay for electricity by virtue of customer default or choice the customer was not obligated to purchase any electricity at all at the time the deposits were paid in considering the tax treatment of deposits the supreme court stated whether these payments constitute income when received however depends on the parties’ rights and obligations at the time the payments are made whether these customer deposits are the economic equivalents of advance_payments and therefore taxable upon receipt must be determined by examining the relationship between the parties at the time of the deposit the individual who makes an advance_payment retains no right to insist upon the return of the funds so long as the recipient fulfills the terms of the bargain the money is its to keep the customer who submits a deposit to the taxpayer retains the right to insist upon repayment and the taxpayer therefore acquires no unfettered dominion over the money at the time of receipt id pincite thus the taxpayer’s unrestricted use of the funds is not dispositive id pincite whether the taxpayer pays or accrues interest on the depositor’s behalf is also not a controlling factor the key wrote the supreme court in indianapolis power light co is whether the taxpayer has some guarantee that he will be allowed to keep the money id pincite the supreme court ultimately held that the utility customers' deposits were not advance_payments since the customers were under no obligation to purchase goods or services and the customers' behavior controlled the amounts of the refunds therefore the customers' deposits were not taxable_income to the utility similarly in 96_tc_559 the tax_court addressed certain deposits which were intended as offsets to any postn-125395-02 unpaid fees damages to equipment or any other costs to the taxpayer due to a customer’s breach the customer who performed according to his or her obligations had a right to a refund of the deposit the court applied the standards set forth above in indianapolis power light co and concluded that these deposits were not taxable_income to the taxpayer in highland farms inc v commissioner t c the tax_court concluded that the entire amount of entry fees received by an accrual-basis continuing care retirement community from the residents of its apartments and lodge did not constitute prepaid rent or advance_payment for services consequently the entry fees did not require inclusion in gross_income in the year of receipt in highland farms the petitioner’s apartments were available in efficiency one bedroom or two bedroom units upon payment of an entry fee and monthly rent pursuant to a rental contract petitioner collected the entire entry fee before the resident moved into an apartment and no interest accrued on the entry fee the monthly rent included the cost of utilities and emergency nursing services the entry fees for the apartments during were as follows dollar_figure for an efficiency dollar_figure for a one bedroom and dollar_figure for a two bedroom the rental contract did not specify the length of the agreement residents intending to terminate occupancy were required to give days' notice and were obligated to pay the rent for that period even if they vacated the premises prior to the end of the 120-day period unless a new tenant rented the unit within that time taxpayer had the right to evict an apartment resident on demand for failure to keep financial accounts current if a resident was disruptive created an undue hazard to himself or others or failed to abide by the rules and regulations of petitioner petitioner had the right to terminate the rental agreement the agreement would terminate in the event of destruction of the building rendering the apartment uninhabitable except the agreement would not terminate if taxpayer opted to repair the building and provide the resident with accommodations during the repair period according to the rental contract the entry fee was deemed to have been earned by petitioner as follows at the time the tenant takes occupancy of the unit during the first year of occupancy prorated on a monthly basis during each of the next four years prorated on a monthly basis if a resident terminated the rental contract or died within the first years petitioner refunded to the resident or to the resident's estate the portion of the entry fee deemed unearned however petitioner was entitled to offset against this refund any amounts due under the terms of the agreement such as health-care center charges similar terms were set forth regarding agreements for occupancy in the petitioner’s lodge or health care unit the tax_court applied the above principles from indianapolis power and light to the facts of the case before it the court noted that the residents of the apartments and the lodge if they decided to move out of their units had a right to a postn-125395-02 refund of a portion of their entry fees in accordance with the schedules stated in their respective rental contracts the refunds thus were within the residents’ control and petitioner had no unfettered ’dominion’ over the money at the time of receipt at the time the entry fees were paid the only amounts petitioner was guaranteed to be allowed to keep were the nonrefundable portions thus the tax_court held that the refundable portions were not advance_payments for services or prepaid rent as a result petitioner was not required to include the entire amount of the entry fees in income in the year of receipt petitioner did include in income for a specific taxable_year those portions of the entry fees for the apartments and the lodge that became nonrefundable or nonforfeitable within that tax_year the court specifically found that this method_of_accounting for the entry fees clearly reflects income although decided prior to the above cases two revenue rulings addressed fact situations similar to the present case in revrul_58_17 1958_1_cb_11 a swimming club received membership fees from those who desired to join club members were also required to pay annual dues the membership fees were refundable within five years after a stated date unless a member became delinquent in the payment of annual dues in which case the club could retain the delinquent amount from the otherwise refundable fee the revenue_ruling concludes that the membership fees were in the nature of loans and excludable upon receipt from gross_income because the club had a continuing obligation to refund the fees in revrul_66_347 1966_2_cb_196 a swimming club received membership fees and its members were required to pay monthly dues the membership fees were refundable only if a member moved out of the locality of the club within five years from joining a member was entitled to a declining portion of the fee based upon the length of membership in the club and after five years members were not entitled to any refund the ruling concludes that the membership fees received by the taxpayer are income for the taxable_year in which received or accrued depending on the taxpayer’s method_of_accounting even though the taxpayer subsequently may be required to refund a portion of such fees in revrul_66_347 the taxpayer was obligated to refund a declining portion of the fees if a member moved away within the first five years in the present case taxpayer’s club has an obligation to refund the initial membership fee to a continuing member in b years if the fee has not been repaid at an earlier time this obligation to refund is absolute and is not premised on the occurrence of a contingency because of the club’s obligation to repay the membership fee taxpayer did not acquire unfettered dominion over the money at the time of receipt in other words at the time taxpayer received an initial membership fee it did not obtain some guarantee that it will be allowed to keep the money within the postn-125395-02 meaning of indianapolis power and light and highland farms accordingly we conclude that the membership fees are in the nature of refundable deposits and thus are not includible in the income of taxpayer at the time of receipt case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions s christopher f kane chief branch associate chief_counsel income_tax accounting although we noted that the facts in revrul_66_347 are distinguishable from the facts here we further note that the holding in that ruling may be questionable in light of the tax court’s opinion in highland farms although we conclude that the initial membership fees are not includible in taxpayer’s income at the time of receipt we note that such amounts will be includible in the income of taxpayer at the point in time at which taxpayer has unfettered dominion over the funds pursuant to the membership contract eg at the time a member forfeits its membership fee due to violation of a club’s rules all events have occurred which fix taxpayer’s right to receive such income and the amount can be determined with reasonable accuracy see sec_1_451-1
